— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 1, 1974, convicting him of robbery in the first degree (five counts), robbery in the second degree (five counts) and grand larceny in the third degree (five counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law and as a matter of discretion in the interest of justice, by reversing the convictions of grand larceny in the third degree, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. We have examined appellant’s contentions and find them to be without merit. On the facts of this case, however, the counts of grand larceny in the third degree are inclusory concurrent counts of the robbery counts. Accordingly, although appellant does not raise the issue, the judgment is modified by reversing the convictions of grand larceny in the third *687degree and dismissing those counts (see CPL 300.30, subd 4; 300.40, subd 3, par [b]). Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.